DETAILED ACTION

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 6-8, 10-12, 14 and 16-18 are rejected under 35 U.S.C. 102 (1) (a) as being anticipated by U.S Pub. No. 2015/0163602 A1 to PEDERSEN et al. (hereinafter “PEDERSEN”).
Regarding claim 1, PEDERSEN discloses a manually activated hearing control system (Fig.1 and paragraph [0017]; hearing aid device 10 manually activated and/or deactivated by a user), comprising:
at least one control device in communication with at least one ear piece  (Fig.2 and paragraphs [0014];a remote control device implemented in a Smartphone, the Smartphone, mobile phone 12, in communication with the hearing aid device, Fig. 2, and paragraph [0065]), wherein the at least one control device has a power source 
the at least one ear piece (paragraph [0022]; hearing aid device), wherein the at least one ear piece has at least one microphone (the hearing aid includes a microphone, para. 0002), at least one wireless receiver (the hearing aid contains a wireless transceiver unit, para. 0002, which may be referred to as a wireless sound input 18, Fig. 1, para. 0056), a power source (the hearing aid includes a power source, para. 0002), an antenna, (the hearing aid includes an antenna 22, Fig. 1, para. 0056), at least one processor (the hearing aid includes processing units, para. 0056), at least one amplifier  (the hearing aid includes an amplifier, para. 0002), and at least one 
wherein, the wireless transmitter sends the request signal to the wireless receiver (Fig.1 and paragraph [0066]; the wireless sound signal 19 wirelessly transmitted using the transmitter unit 28 of the mobile phone 12 to the receiver (wireless sound input 18) of the hearing aid device 10) and the wireless receiver sends the request signal to the at least one processor ( Fig.1, paragraphs [0058] and [0084]; the wireless sound signal is processed by the electric circuitry 16 of the hearing device 10),
the at least one processor(Fig.1, paragraphs [0058] and [0084]; the wireless sound signal is processed by the electric circuitry 16 of the hearing device 10)  processes the request signal and the at least one microphone, the at least one amplifier, and the at least one transducer block the at least one noise (paragraphs [0084]-[0086] ; processing the wireless sound signal and  the microphones, paragraph [0067], the amplification circuitry, paragraph [0062], and the output speaker for noise reduction, paragraph [0072]).

Regarding claim 3, PEDERSEN discloses the system of claim 1, wherein the at least one tactile input device is selected from the group consisting of a touch screen, a depressible sensor, a depressible button, a spring button, a haptic sensor, a switch, a slide, and a knob (Paragraph [0063]; the remote control (Smartphone) may include a user interface, such as a button or a touch sensitive display, to select and control the modes of operation of the hearing aid device).

claim 4, PEDERSEN discloses the system of claim 1, wherein the at least one microphone is voice activated (Fig.1, paragraphs [0063] and [0070]; the hearing aid device 10 further comprises a switch 50 to select and control the modes of operation, the switch may be activated and/or deactivated by voice [a code word] spoken by the user and received via microphones 14 and 14’).

Regarding claim 6, PEDERSEN discloses the system of claim 1, wherein the at least one wireless transmitter is a Bluetooth transmitter (Fig.2 and paragraph [0065]; the remote control device 12 includes a transmitter unit 28 which operates according to Bluetooth specification).

Regarding claim 7, PEDERSEN discloses the system of claim 1, wherein the at least one wireless receiver is a Bluetooth receiver (Fig.1, paragraphs [0065] and [0066]; the hearing aid device 10 includes a receiver (wireless sound input 18) which operates according to Bluetooth specification).

Regarding claim 8, PEDERSEN discloses the system of claim 1, wherein the at least one transducer is selected from the group consisting of a frequency response speaker, a loudspeaker, and a speaker (Fig.1 and paragraph [0062]; the output transducer is a speaker 24).

Regarding claim 10, PEDERSEN discloses the system of claim 1, wherein the at least one control device has at least one voice activated microphone (paragraph [0002]; 

Regarding claim 11, PEDERSEN discloses a manually activated hearing control system (Fig.1 and paragraph [0017]; hearing aid device 10 manually activated and/or deactivated by a user), comprising:
at least one control device in communication with at least one ear piece (Fig.2 and paragraphs [0014];a remote control device implemented in a Smartphone, the Smartphone, mobile phone 12, in communication with the hearing aid device, Fig. 2, and paragraph [0065]), wherein the at least one control device has a power source (paragraph [0106];the mobile phone ,external device, includes power), at least one wireless transmitter (paragraph [0056]; the mobile phone includes a transmitter unit 28), a first control unit (paragraph [0106]; the mobile phone ,external device, includes processing ,electric circuitry), at least one voice activated microphone (paragraph [0002]; the mobile device includes a microphone, and may be controlled via a voice 
the at least one ear piece (paragraph [0002]; hearing aid device), wherein the at least one ear piece has at least one voice activated microphone (Fig.1, paragraphs [0063] and [0070]; the hearing aid device 10 further comprises a switch 50 to select and control the modes of operation, the switch may be activated and/or deactivated by voice [a code word] spoken by the user and received via microphones 14 and 14’), at least one wireless receiver (Fig. 1 and paragraph [0056]; the hearing aid contains a wireless transceiver unit, para. 0002, which may be referred to as a wireless sound input 18), a power source (paragraph [0002]; the hearing aid includes a power source), an antenna (Fig.1 and paragraphs [0056]; the hearing aid includes an antenna 22), at least one processor (paragraph [0056]; the hearing aid includes processing units), at least one amplifier (paragraph [0002]; the hearing aid includes an amplifier), a second control unit (Fig.1 and paragraph [0063]; the hearing aid includes a switch 50 to select and control the modes of operation) and at least one transducer contained in an ear piece housing 
wherein, the at least one microphone detects an audible command issued prior to at least one noise (paragraph [0066]; the microphones detect the user voice signal provided to activate the communication mode),and the second control unit sends a request signal to the processor (paragraphs [0063] and [0064]; once the switch is activated, the hearing aid device may perform post-processing), the processor thereby processes the request signal and the at least one microphone, at least one amplifier, and at least one transducer block the at least one noise (processing the wireless sound signal, paragraphs  [0084]-[0086], the microphones, paragraph [0067], the amplification circuitry, paragraph [0062], and the output speaker for noise reduction, paragraph [0072]).

Regarding claim 12, PEDERSEN discloses the system of claim 11, wherein the wireless transmitter sends a request signal (Fig.1 and paragraph [0066] a request signal [wireless sound signal 19] is wirelessly transmitted using the transmitter unit 28 of the mobile phone 12 to the receiver (wireless sound input 18) of the hearing aid device 10) after the at least one microphone of the at least one control device detects an audible command issued prior to the at least one noise (paragraph [0066]; the microphones detect the user voice signal provided to activate the communication mode)

Regarding claim 14, PEDERSEN discloses the system of claim 11, wherein the at least one tactile input device is selected from the group consisting of a touch screen, 

Regarding claim 16, PEDERSEN discloses the system of claim 11, wherein the at least one wireless transmitter is a Bluetooth transmitter (Fig.2 and paragraph [0065]; the remote control device 12 includes a transmitter unit 28 which operates according to Bluetooth specification).

Regarding claim 17, PEDERSEN discloses the system of claim 11, wherein the at least one wireless receiver is a Bluetooth receiver (Fig.1, paragraphs [0065] and [0066]; the hearing aid device 10 includes a receiver (wireless sound input 18) which operates according to Bluetooth specification).

Regarding claim 18, PEDERSEN discloses the system of claim 11, wherein the at least one wireless transmitter is a Bluetooth transmitter speaker (Fig.1 and paragraph [0062]; the output transducer is a speaker 24).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Pub. No. 2015/0163602 A1 to PEDERSEN et al. (hereinafter “PEDERSEN”) in view of U.S Pub No. 2004/0160747 A1 to Wagner.
Regarding claim 2, PEDERSEN fails to disclose the system of claim 1, wherein the at least one control device has a mounting apparatus selected from the group consisting of a magnet, a hole, a clip, and a tie down.
In the same field of endeavor, Wagner discloses at least one control device  (paragraph [0001]; a remote control for electric and electronic microdevices such as communication transceivers and hearing aids) has a mounting apparatus selected from the group consisting of a magnet, a hole, a clip, and a tie down (Paragraph [0023]; customization of a "tailor-made” remote-control attachment, and thus a personalized clip-on solution, mountable on a watch, a cell phone, a ring, a clothing item etc., for each individual customer).


Regarding claim 13, PEDERSEN does not explicitly disclose the system of claim 11, wherein the tactile input device has a mounting apparatus selected from the group consisting of a magnet, a hole, a clip, and a tie down.
In the same field of endeavor, Wagner discloses tactile input device has a mounting apparatus selected from the group consisting of a magnet, a hole, a clip, and a tie down (Paragraph [0023]; customization of a "tailor-made” remote-control attachment, and thus a personalized clip-on solution, mountable on a watch, a cell phone, a ring, a clothing item etc., for each individual customer).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skilled in the art to modify PEDERSEN’s teaching with a feature of tactile input device has a mounting apparatus selected from the group consisting of a magnet, a hole, a clip, and a tie down as taught by Wagner in order to provide a remote control unit for wireless of electrical microdevice (paragraph [0005]; Wagner).

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Pub. No. 2015/0163602 A1 to PEDERSEN et al. (hereinafter “PEDERSEN”) in view of U.S Pub No. 2016/0337761 A1 to  Hall et al. (hereinafter “Hall”)
claim 5, PEDERSEN does not teach discloses the system of claim 1, wherein the at least one microphone is an omnidirectional, dynamic frequency response microphone.
In the same field, Hall discloses one microphone is an omnidirectional, dynamic frequency response microphone (paragraphs [0059] and [0061]; the microphone as a dynamic frequency response to electrostatic (ES) inputs).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skilled in the art to modify PEDERSEN’s teaching with a feature of one microphone is an omnidirectional, dynamic frequency response microphone as taught by Hall for the purpose of manufacturing a broadband micromachined measurement microphone with fewer components, reducing the complicity of the manufacturing process as well as cost (paragraph [0009]; Hall).

Regarding claim 15, PEDERSEN does not teach the system of claim 11, wherein the at least one voice activated microphone is an omnidirectional, dynamic frequency response microphone.
In the same field, Hall discloses one voice activated microphone is an omnidirectional, dynamic frequency response microphone (paragraphs [0059] and [0061]; the microphone as a dynamic frequency response to electrostatic (ES) inputs).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skilled in the art to modify PEDERSEN’s teaching with a feature of one voice activated microphone is an omnidirectional, dynamic frequency response microphone as taught by Hall for the purpose of manufacturing a broadband .

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Pub. No. 2015/0163602 A1 to PEDERSEN et al. (hereinafter “PEDERSEN”) in view of U.S Pub No. 2017/0048609 A1 to Schnell et al. (hereinafter “Schnell”).
Regarding claim 9, PEDERSEN does not teach the system of claim 1, wherein the noise is sound waves of greater than 85 decibels.
In the same field of endeavor, Schnell discloses noise is sound waves of greater than 85 decibels (paragraph [0124]; the electrical system 300 can be configured to determine when sounds detected by the microphones are above a threshold sound level, for example 85 dB).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skilled in the art to modify PEDERSEN’s teaching with a feature of noise is sound waves of greater than 85 decibels as taught by Schnell to include the desired noise level so that the user ear’s would be protected from damage in loud environments (paragraph [0005]; Schnell).

Regarding claim 19, PEDERSEN does not teach the system of claim 11, wherein the noise is sound waves of greater than 85 decibels.
In the same field of endeavor, Schnell discloses noise is sound waves of greater than 85 decibels (paragraph [0124]; the electrical system 300 can be configured to 
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skilled in the art to modify PEDERSEN’s teaching with a feature of noise is sound waves of greater than 85 decibels as taught by Schnell to include the desired noise level so that the user ear’s would be protected from damage in loud environments (paragraph [0005]; Schnell).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKELAW A TESHALE whose telephone number is (571)270-5302.  The examiner can normally be reached on 9 am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571)272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


AKELAW TESHALE
Primary Examiner
Art Unit 2653



/AKELAW TESHALE/Primary Examiner, Art Unit 2653